Carley, Judge.
This court, relying upon Dye v. State, 177 Ga. App. 813, 815 (3) (341 SE2d 469) (1986) affirmed the judgment of conviction. Eason v. State, 194 Ga. App. 678 (391 SE2d 427) (1990). On certiorari, the Supreme Court of Georgia overruled Dye v. State, supra, and reversed the judgment of this court. Accordingly, our original judgment of affirmance in the instant case is hereby vacated and the judgment of the Supreme Court is made the judgment of this court. The judgment of conviction and sentence entered by the trial court on the jury’s verdict of guilt is, therefore, reversed.

Judgment reversed.


Sognier, C. J., McMurray, P. J., Banke, P. J., Birdsong, P. J., Pope, Beasley, Cooper and Andrews, JJ., concur.